DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on February 11, 2021, in which Applicant amended claims 1, 12 and 20.
Claims 1-20 are allowed.

Response to Amendments
In view of Applicant's amendments, the objection to the claims is withdrawn.
In view of Applicant's amendments, the rejection under 35 USC § 101 is withdrawn.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, the method recited by the limitations of independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "computing, using an analysis of the first change, a first change score corresponding to the first change, wherein the analysis comprises determining a complexity score of the first change, a writing quality score of the first change, a value score of the first change, and a criticality score of the first change; computing, using an analysis of stored data corresponding to a first developer identified as responsible for the first change, a first developer score, wherein the analysis comprises executing at least one score computation algorithm to output a role score of the first developer and a history score based on 
The prior art references found to be most relevant to the claims are US 20190227793 A1 - hereinafter "Ramasamy", US 20030192029 A1 - hereinafter "Hughes", US 20180129483 A1 - hereinafter "Biddle", US 20090070734 A1 - hereinafter "Dixon", and US 20070168946 A1 - hereinafter "Drissi".
Ramasamy teaches maintaining, in a datastore, code-change ratings for a received code change and a developer rating for a developer that submitted the code change, and updating the code-change ratings and developer rating during different stages of an application-release-management pipeline [0084][0087]. Hughes teaches providing skill ratings for a plurality of developers, communicating specifications for a software program to a subset of the developers, and deriving scores for developer submissions responsive to the communicated specifications (Abstract, [0007]; claim 1). Biddle teaches a source control system that tracks the number of lines of code changed in a file committed to a software build [0004] and identifies a threshold rating for developers [0096]. Dixon teaches detecting changes made to code stored in a version control subsystem and re-calculating quality metrics associated with the changed code [0041]. Dixon also teaches developing metrics for developers based on a number of code violations and a number of lines of code attributed to the developers [0056]. Finally, Drissi teaches classifying 
Independent claims 12 and 20 recite analogous limitations and are, therefore, allowed for the same reasons give above.
With respect to the rejection under 35 USC § 101, amending claim 1 to recite "automatically configuring, based on the first change score and the first developer score, the collaborative data repository to enforce a restriction on implementing the first change, the configuring comprising activating monitoring of a portion of the collaborative data repository affected by the first change; detecting, by automatically monitoring the portion, a result of the first change and the restriction, the result comprising a second change to data within the collaborative data repository;" integrate the judicial exception into a practical application as the additional limitations improve the functioning of static systems that control developer restrictions on modifying data in a collaborative data repository by implementing dynamically modifiable restrictions based upon developer competency and categories of changes being made.
In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9785432 B1 - Automatic developer behavior classification. See the accompanying PTO-892 for the titles of NPL references considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192